8 F.3d 820
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.James Ben SMITH, Plaintiff-Appellant,v.L. W. HUFFMAN;  Officer Smith;  Lieutenant Sturdivant,Defendants-Appellees,andMr. FITZGERALD;  Mr. Jennings;  Nurse Rankin;  Dr. Ozinol;Sergeant Farrish;  Sergeant Renolds;  Danny Link;H. L. Swinson, Captain, Defendants.
No. 92-6870.
United States Court of Appeals,Fourth Circuit.
Submitted:  February 9, 1993.Decided:  October 19, 1993.

Appeal from the United States District Court for the Western District of Virginia, at Harrisonburg.  James C. Turk, James H. Michael, Jr., District Judges.  (CA-87-42-H)
James Ben Smith, Appellant Pro Se.
Robert Harkness Herring, Jr., Assistant Attorney General, Karen Lynn Lebo, Office of the Attorney General of Virginia, Richmond, Virginia, for Appellees.
W.D.Va.
AFFIRMED.
Before WIDENER, MURNAGHAN, and HAMILTON, Circuit Judges.
OPINION
PER CURIAM:


1
James Ben Smith appeals from the district court's order denying relief under 42 U.S.C. § 1983 (1988).  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Smith v. Huffman, No. CA-87-42-H (W.D. Va.  July 27, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED